

Exhibit 10.1
BRIDGEPOINT EDUCATION, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
















Plan Effective Date: May 12, 2015



1    

--------------------------------------------------------------------------------



BRIDGEPOINT EDUCATION, INC.
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION




Effective February 9, 2009, Bridgepoint Education, Inc., a Delaware corporation
(the “Company”), adopted the Bridgepoint Education, Inc. Executive Severance
Plan (the “Plan”). By execution of this document, the Company hereby amends and
restates the Plan in its entirety, effective as of May 12, 2015 (the “Effective
Date”).
The Plan provides severance benefits to certain management or highly compensated
employees of the Company who receive and execute a Severance Agreement (an
“Agreement”) and who otherwise satisfy the conditions set forth in the Agreement
and the Plan (“Covered Employees”).
The Plan is intended to be an unfunded “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and therefore does not constitute an “employee pension
benefit plan” as defined in Section 3(2) of ERISA. The Plan provides benefits to
a select group of management or highly compensated employees of the Company and
therefore should fit within the “top hat” exception to many of the requirements
of ERISA. The Plan is governed by ERISA and, to the extent applicable, the laws
of the State of Delaware, without reference to the conflict of law provisions
thereof.
This document and your Agreement constitute both the official plan document and
the required summary plan description under ERISA. Capitalized terms used in the
Plan and not otherwise defined herein shall have the meanings assigned to such
terms in your Agreement.
I.ELIGIBILITY
You will become a Covered Employee under the Plan only if you: (i) are selected
by the Compensation Committee to participate in the Plan, (ii) receive an
Agreement (the provisions of which are incorporated herein by reference), (iii)
sign the Agreement indicating your agreement to be bound by the terms of the
Plan, and (iv) return such signed Agreement to the Company. If you satisfy the
requirements of clauses (i) through (iv) you will be considered a Covered
Employee and shall be eligible to receive severance benefits.
II.    BENEFITS
If you are a Covered Employee, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in your Agreement.
As set forth in your Agreement, your receipt of severance benefits is contingent
upon you signing (and not revoking) a general release of claims and covenant not
to sue containing such terms and conditions as are satisfactory to the Company
(the “Release”). You will receive the Release prior to, or within five (5) days
following, your Termination Date and will generally have up to

1    

--------------------------------------------------------------------------------



twenty-one (21) days to consider, sign and return the Release to the Company.
The Release must become effective within sixty (60) days after your Termination
Date. If the Release does not become effective within such sixty (60) day
period, you shall be deemed to have waived your right to receive severance
benefits.
III.    OTHER IMPORTANT INFORMATION
A.    Plan Administration. The Company’s Legal Department (the “Plan
Administrator”) shall be responsible for the administration of the Plan. As the
Plan Administrator, the Legal Department has the full and sole discretionary
authority to administer and interpret the Plan, including the discretionary
authority to determine eligibility for participation in and for severance
benefits under the Plan, to determine the amount of severance benefits (if any)
payable, and to interpret any terms of this Plan document. All determinations by
the Plan Administrator will be final and conclusive upon all persons and be
given the maximum possible deference allowed by law. The Plan Administrator is
the “named fiduciary” of the Plan for purposes of ERISA and will be subject to
the fiduciary standards of ERISA when acting in such capacity. The Legal
Department may delegate in writing to any other person all or a portion of its
authorities or responsibilities with respect to the Plan.
B.    Source of Benefits. The Plan is unfunded, and all severance benefits will
be paid from the general assets of the Company or its successor. No
contributions are required under the Plan. For all purposes, Covered Employees
shall be treated as general unsecured creditors of the Company.
C.    Claims Procedure. If you are a Covered Employee and believe you have been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit you received under the Plan, you may submit a signed, written claim for
benefits to the Company’s Chief Human Resources Officer or the Company’s General
Counsel (each a “Claims Representative”). You will be notified in writing by the
Claims Representative of the approval or denial of your claim within ninety (90)
days of the date that the Claims Representative receives the claim, unless
special circumstances require an extension of time for processing the claim. In
the event an extension is necessary, you will be provided written notice by the
Claims Representative prior to the end of the initial ninety (90) day period
indicating the special circumstances requiring the extension and the date by
which the Claims Representative expects to notify you of approval or denial of
the claim. In no event will an extension extend beyond ninety (90) days after
the end of the initial ninety (90) day period. If, following the initial review,
your claim is denied in whole or in part, the written notification will state
the specific reason(s) for the denial of your claim, make specific reference to
the Plan provision(s) on which the denial is based, and provide a description of
any material or information necessary for you to perfect the claim and an
explanation as to why such material or information is necessary. The written
notification will also provide a description of the Plan’s claims review
procedures and the applicable time limits, including a statement of your right
to bring a civil suit under section 502(a) of ERISA following denial of your
claim on review.
You will have sixty (60) days from receipt of the written notification of the
denial of your initial claim to file a signed, written request for a full and
fair review of the denial by a review panel selected by the Plan Administrator
(the “Review Panel”). This request should include the reasons you are requesting
a review and may include facts supporting your request and any other relevant

2    

--------------------------------------------------------------------------------



comments, documents, records and other information relating to your claim. If
you do not request a review of your denied claim within this sixty (60) day
period, you shall be deemed to have accepted the Claims Representative’s
decision and the Claims Representative’s written notification of the denial of
your initial claim shall be final and binding.
A final, written determination of your eligibility for benefits shall be made by
the Review Panel within sixty (60) days of receipt of your request for review,
unless special circumstances require an extension of time for processing the
claim. In the event an extension is necessary, you will be provided written
notice by the Review Panel prior to the end of the initial sixty (60) day period
indicating the special circumstances requiring the extension and the date by
which the Review Panel expects to notify you of approval or denial of your
claim. In no event will an extension extend beyond sixty (60) days after the end
of the initial sixty (60) day period. If an extension is required because you
fail to submit information that is necessary to decide your claim, the period
for making the benefit determination on review will be tolled from the date the
notice of extension is sent to you until the date on which you respond to the
request for additional information. The review will take into account all
comments, documents, records and other information submitted by you relating to
your claim, whether or not submitted or considered in the initial review of your
claim. If your claim is denied in whole or in part on review, the written
notification will state specific reason(s) for the denial of your claim, make
specific reference to the Plan provision(s) on which the denial is based and
state that you are entitled to receive upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. The written notification will also include a
statement of your right to bring a civil suit under section 502(a) of ERISA.
In connection with the determination of your initial claim or the review of your
claim, you are entitled to receive upon request, and free of charge, reasonable
access to, and copies of, any document, record or other information relevant to
your claim for benefits. For this purpose, a document, record, or other
information shall be considered “relevant” if such document, record, or
information (i) was relied upon in making the benefits determination, (ii) was
submitted, considered, or generated in the course of making the benefits
determination, without regard to whether such document, record, or other
information was relied upon in making the benefits determination, or (iii)
demonstrates compliance with the administrative processes and safeguards
required by this section in making the benefits determination. In pursuing any
of your rights set forth in this section, your authorized representative may act
on your behalf.
To the extent permitted by law, an initial claims determination or decision on
review shall be binding and conclusive upon all persons whomsoever. To the
extent permitted by law, completion of the claims procedures described in this
section shall be a mandatory precondition that must be complied with prior to
commencement of a legal or equitable action in connection with the Plan by a
person claiming rights under the Plan or by another person claiming rights
through such a person. The Plan Administrator may, in its sole discretion, waive
these procedures as a mandatory precondition to such an action.
If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a civil suit under Section
502(a) of ERISA. Any legal or

3    

--------------------------------------------------------------------------------



equitable action filed in connection with the Plan by a person claiming rights
under the Plan or by another person claiming rights through such a person must
be commenced not later than the earlier of the shortest applicable statute of
limitations provided by law or two (2) years from the date the written copy of
the Review Panel’s decision on review is delivered to you in accordance with
this section.
D.    Prior Plans Superseded. With the exception of any individual employment
agreements that are in effect as of the effective date of the Covered Employee’s
Agreement, the Plan supersedes any and all prior separation, change in control,
severance and salary continuation arrangements, programs and/or similar plans
that may previously have been offered by the Company (and its
predecessors-in-interest) to employees eligible to participate in the Plan.
E.    Plan Amendment or Termination. The Company reserves the right to amend or
terminate the Plan at any time, in whole or in part, and in any manner, and for
any reason. Any amendment or termination of the Plan will be effective only
after one (1) year advance written notice to Covered Employees if such amendment
or termination would result in a reduction of benefits that Covered Employees
would have otherwise been entitled to receive under the Plan prior to such
amendment or termination. Except as required by law or to comply with Section
409A of the Code, this Plan may not be amended or terminated within the two (2)
year period following a Change In Control if such amendment or termination would
result in a reduction of benefits that Covered Employees would have otherwise
been entitled to receive immediately prior to the Change In Control.
F.    At-Will Employment. No provision of the Plan is intended to provide you
with any right to continue as an employee with the Company, or in any other
capacity, for any specific period of time, or otherwise affect the right of the
Company to terminate the employment or service of any individual at any time for
any reason, with or without Cause.
G.    No Duplication of Benefits. Unless otherwise specified in writing by the
Company, the Company does not intend to provide any Covered Employee with
benefits under both the Plan and any other severance, retention, change in
control or other plan or agreement sponsored by the Company. Therefore, any
benefit provided under the Plan shall be reduced by the amount of any similar
benefit provided under any other severance, retention, change in control or
other plan or agreement sponsored by the Company. Any reduction made pursuant to
this section shall be made in a manner that complies with Section 409A of the
Code.
H.    Withholding. All payments and benefits provided under the Plan shall be
subject to reduction to reflect any withholding taxes or other amounts required
to be withheld by applicable law or regulation.
I.    Clawback. The severance payments and benefits provided pursuant to the
Plan may be subject to the Company’s compensation recoupment policy or policies
(and related Company practices) that may be adopted by the Company and in effect
from time-to-time, including, but not limited to, any policy or policies that
may be adopted in response to applicable law. By signing an Agreement you agree
to fully cooperate with the Company in assuring compliance with such policies
and the provisions of applicable law, including, but not limited to, by promptly
returning any compensation subject to recovery by the Company pursuant to such
policies or applicable law.

4    

--------------------------------------------------------------------------------



J.    Section 409A of the Internal Revenue Code. No severance payments or
benefits will be provided to a Covered Employee pursuant to the Plan or any
Agreement prior to his or her “separation from service” within the meaning of
the default rules of Section 409A of the Code. For purposes of Section 409A of
the Code, the right to a series of installment payments shall be treated as a
right to a series of separate payments. Unless otherwise provided in an
Agreement, the Plan is intended to comply with an exception to Section 409A of
the Code. Notwithstanding the foregoing, in the event the Plan or any benefit
paid under the Plan is deemed to be subject to Section 409A of the Code, the
following additional provisions shall apply:
1.    If a Covered Employee is a “specified employee” within the meaning of
Section 409A of the Code as of the date of his or her “separation from service”
within the meaning of the default rules of Section 409A of the Code, any
payments that constitute “nonqualified deferred compensation” for purposes of
Section 409A of the Code shall not be made until the earlier of (i) the first
(1st) business day of the seventh (7th) month following the Covered Employee’s
“separation from service,” or (ii) ten (10) business days after the Company
receives written notification of the Covered Employee’s death. Any payments that
would have been paid during the first six (6) months following the Covered
Employee’s “separation from service” shall be paid in a single lump sum on the
first (1st) business day of the seventh (7th) month following the Covered
Employee’s “separation from service” or on the tenth (10th) business day after
the Company receives written notification of the Covered Employee’s death, as
applicable. Any such delayed payments shall be made without interest.
2.    Under no circumstances may the time or schedule of any payment made or
benefit provided pursuant to the Plan or any Agreement be accelerated or subject
to further deferral except as otherwise permitted or required pursuant to
Section 409A of the Code and no Covered Employee has the right to make any
election regarding the time or form of any payment due under the Plan or any
Agreement.
3.    If the Company fails to make any payment, either intentionally or
unintentionally, within the time period specified in the Agreement, but the
payment is made within the same calendar year, such payment will be treated as
made within the time period specified in the Agreement pursuant to Treasury
Regulation Section 1.409A‑3(d). In addition, if a payment is not made due to a
dispute with respect to such payment, the payment may be delayed in accordance
with Treasury Regulation Section 1.409A‑3(g).
4.    If the consideration period described in the Release, plus the revocation
period described in the Release, spans two (2) calendar years, then any payments
that constitute “nonqualified deferred compensation” for purposes of Section
409A of the Code shall not begin until the second (2nd) calendar year.
The Plan and each Agreement shall be operated in compliance with Section 409A of
the Code or an exception thereto and each provision of the Plan and each
Agreement shall be interpreted, to the extent possible, to comply with Section
409A of the Code or an exception thereto. Nevertheless, the Company does not and
cannot guarantee any particular tax effect or treatment of the amounts due under
the Plan or any Agreement. Accordingly, you remain solely liable for any adverse
tax consequences imposed on you by Section 409A of the Code.

5    

--------------------------------------------------------------------------------



K.    Indemnification. The Company agrees to indemnify its officers and
employees and the members of the Board of Directors of the Company and the Legal
Department from all liabilities from their acts or omissions in connection with
the administration, amendment or termination of the Plan, to the maximum extent
permitted by applicable law.
L.    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.
M.    Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.
IV.    STATEMENT OF ERISA RIGHTS
As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
A.    Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan. The Plan Administrator may make a
reasonable charge for the copies.
B.    Prudent Actions by Plan Fiduciaries.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
C.    Enforce Your Rights
If your claim for benefits is denied or ignored, in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive it within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110.00 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs

6    

--------------------------------------------------------------------------------



and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.
D.    Assistance With Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

7    

--------------------------------------------------------------------------------





ADDITIONAL PLAN INFORMATION
Name of Plan
Bridgepoint Education, Inc. Executive Severance Plan


Sponsor of Plan:
Bridgepoint Education, Inc.
13500 Evening Creek Drive North, Suite 600
San Diego, CA 92128
Employer Identification Number:


59-3551629
Plan Number:
502
Plan Administrator:
Legal Department, Bridgepoint Education, Inc.
c/o General Counsel
13500 Evening Creek Drive North
San Diego, CA 92128
Telephone No. 858-668-2586
Agent for Service of Legal Process:


Plan Administrator, at the above address
Type of Plan:
Employee Welfare Benefit Plan providing for severance benefits
Plan Costs:
The cost of the Plan is paid by Bridgepoint Education, Inc.


Type of Administration:
Self-administration by the Plan Administrator






8    